218 F.2d 865
William M. FECHTELER et al., Members of The Navy Mutual Aid Association, Appellants,v.Albert F. JORDAN, Appellee.Albert F. JORDAN, Appellant,v.William M. FECHTELER et al., Members of The Navy Mutual Aid Association, Appellees.
No. 11975.
No. 11976.
United States Court of Appeals, District of Columbia Circuit.
Argued January 6, 1955.
Decided January 27, 1955.

Mr. John L. Sullivan, Washington, D. C., with whom Messrs. Lawrence J. Bernard and George E. McMurray, Jr., Washington, D. C., were on the brief, for appellants in No. 11975, and appellees in No. 11976. Mr. Francis C. Brooke, Washington, D. C., also entered an appearance for appellants in No. 11975 and appellees in No. 11976.
Mr. Milton D. Korman, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Vernon E. West, Corp. Counsel, Chester H. Gray, Principal Asst. Corp. Counsel, and Harry L. Walker, Asst. Corp. Counsel, Washington, D. C., were on the brief, for appellee in No. 11975 and appellant in No. 11976.
Before EDGERTON, BAZELON, and DANAHER, Circuit Judges.
PER CURIAM.


1
The Navy Mutual Aid Association was formed by a group of naval officers in 1879. Its amended by-laws state that it was formed "for the purpose of aiding the families of deceased members; first, by providing with certainty and promptness a substantial sum for their relief in the most equitable manner, and at as near the actual net cost of insurance as possible; second, by securing for them without cost the pensions to which they may be legally entitled." (Ass'n Bylaws, Art. I, Sec. 1, as amended (1880).) These are cross appeals from a declaratory judgment that the Association is subject to the provisions of the Life Insurance Act of the District of Columbia, 48 Stat. 1125 et seq., D.C.Code 1951, §§ 35-301 to 35-803, but not subject to the tax on insurance companies provided by Title II of the Act of August 17, 1937, 50 Stat. 675 et seq., D.C.Code 1951, §§ 47-1801 to 47-1808. We think the District Court was clearly right.


2
Affirmed.